Title: To Thomas Jefferson from Joseph Wheaton, 16 May 1807
From: Wheaton, Joseph
To: Jefferson, Thomas


                        
                            Excellent Sir
                     
                            May 16. 1807
                        
                        On my return from Georgia where I have been to assist Doctr. Bradley, the agent of the Post Office, in this
                            new arrangment of the New Orleans mail—I found my friend Mr. Beckley was no more—may I therefore be
                            permitted to renew my application for the Office of Librarian to Congress—your Excellency had the goodness when I made my
                            first application, through Capt. Lewis to inform me, that the appointment was made the day before I applyed—I intreat the
                            President will have the goodness to indulge me with His Consideration—
                        Please to accept the renewal of the assurance of my Homage, and that I am faithfully your Excellencies Obedient & devoted Servant
                        
                            Joseph Wheaton
                     
                        
                    